UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-8086


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

MARQUIS D. ARRINGTON,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:06-cr-00255-JRS)


Submitted:   March 30, 2010                 Decided:   April 28, 2010


Before SHEDD, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marquis D. Arrington, Appellant Pro Se. Steven Lawrence Miller,
OFFICE OF THE UNITED STATES ATTORNEY, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Marquis   D.     Arrington       appeals    the    district    court’s

order denying his second 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence.           We have reviewed the record and find

no reversible error.         Accordingly, we affirm for the reasons

stated by the district court.            United States v. Arrington, No.

3:06-cr-00255-JRS (E.D. Va. Oct. 27, 2009).                   We dispense with

oral   argument   because      the    facts    and    legal    contentions    are

adequately    presented   in    the     materials     before    the   court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                        2